Appeal from a judgment of the Supreme Court entered in the Sullivan County clerk's office March 1,1944, dismissing the complaint on the merits, with costs. The action seeks to enforce a zoning ordinance of the town of Thompson in an area around Sackett Lake, which restricted all dwellings to one-family houses and forbade the erection or operation of two-family houses or rooming houses. The properties of both plaintiris and defendants were located in the zoned area. The ordinance was adopted by the Town Board on September 5, 1940, but the publication thereof was defective. In April, 1943, the defendants altered a building on their premises and operated it in a nonconforming manner. The ordinance was not legally published until August, 1943. Judgment affirmed, with costs. All concur. [See post, p. 934.]